 

Case 2:20-cr-00037-Z-BR Document 102 Filed 12/23/20 Paget eT DOURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT — FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 23 2000
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, Yh Sea
v. § 2:20-CR-37-Z-BR-(2)
§
MIKHAEL ERNEST JORDAN §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On December 7, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Mikhael Ernest Jordan filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Mikhael Ernest Jordan was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Mikhael Ernest Jordan; and ADJUDGES Defendant Mikhael Ernest Jordan
guilty of Count One of the Superseding Information in violation of 21 U.S.C. §§ 843(b) and 843(d)(1).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, December 23 , 2020.

 

MATTHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
